ORDER DISMISSING PETITION FOR HABEAS CORPUS [corrected1]
This matter came before the Court of Appeals pursuant to Petitioner’s Notice of Withdrawal of Petitioners Petition for Writ of Habeas Corpus, filed on December 23, 2014, Petitioner had filed his Petition for a Writ of Habeas Corpus on December 22, 2014. Before this Court could rule on his Petition under TTC 2.25.070(6), it was withdrawn. Therefore, pursuant to TTC 2.20.050(1), the Court:
ORDERS that Petitioner’s Petition for a Writ of Habeas Corpus is dismissed, without prejudice. Petitioner is cautioned that repeated filings with this Court followed by withdrawals of his pleadings may lead to sanctions under TTC 2.20.050(1) or (2); and the Court further
ORDERS that the clerk shall send copies of this Order, the Petition for Habeas Corpus and the Notice of Withdrawal to the Petitioner through his counsel, to the Chief Judge of the Tulalip Tribal Court, the Tulalip Prosecutor, and the Tulalip Chief of Police, the parties to a Writ of Habeas Corpus pursuant to TTC 2,25,070(6)(b)(ii),
/s/ Daniel A. Raas DANIEL A. RAAS, Chief Justice.
ATTACHMENT
IN THE TULALIP TRIBAL COURT
TULALIP INDIAN RESERVATION
TULALIP, WASHINGTON
William Moses
Petitioner,
vs.
*307The Tuialip Tribes, et. al,
Respondents.
No. TUL-CR-MC-2013-0568
TUL-CR-MC-2013-0565
CERTIFICATE OF SERVICE
I,Janine Van Dusen, Tuialip Tribal Court Appeals Clerk, certify under penalty of perjury under the laws of the Tuialip Tribes that I provided a complete and in order copy of ORDER DISMISSING PETITION FOR HABEAS CORPUS [corrected], in TUL-CR-MC-2013-0568, and TUL-CR-MC-2013-0565, The Tulalip Tribes vs. William Moses, consisting of 1 pages, to the following:
1. David Howard, Attorney for Petitioner, via US First Class Mail at 500 Yale Avenue N, Seattle WA 98109; and
2. Hon. Chief Judge Theresa M. Pou-ley via personal service; and
3. Saza Osawa, Attorney for Tuialip Tribes Prosecutors Office, via personal service.
DATED on this the 8th day of January, 2015.
/s/ Janine Van Dusen Janine Van Dusen
Tuialip Tribal Court Appeals Clerk
6103 31st Avenue NE, Tuialip, WA 98271
Tel (360)716-4773 Fax (360)716-0657

. During the final week of December, 2014, a courtesy copy of this Order, one that was not officially filed in the Tribal Court, was provided to the parties. This version of the Order corrects errors in that courtesy copy regarding Petitioner’s name and the Court’s directions to the clerk regarding service. Once stamped by the clerk, this Order constitutes the Court's official, final order disposing of this matter.